PER CURIAM.
Having considered the appellant’s response to this Court’s order of October 9, 2003, we dismiss this appeal as premature. The order on appeal dismissed the appellant’s complaint without prejudice to his right to file an amended complaint. Such an order is not final, however, the appellant may request entry of a final order of dismissal with prejudice if he is unable or unwilling to amend his complaint. Augustin v. Blount, 573 So.2d 104 (Fla. 1st DCA *971991). All pending motions are denied as moot.
WOLF, G.J., ERVIN and PADOVANO, JJ., concur.